             Case 3:20-cv-07676-CRB Document 20 Filed 07/20/21 Page 1 of 1




1
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
2

3
     JEFFERY KATZ, individually and on )              Case No.
4
     behalf of all others similarly situated, )
5                                             )         3:20-cv-07676-CRB
     Plaintiff,                               )
6
                                              )
7           vs.                               )       [PROPOSED] ORDER TO DISMISS
     SAFE HARBOR EXCHANGE, INC, )                     WITH PREJUDICE AS TO
8
     and DOES 1-10, inclusive, and each of )          PLAINTIFF AND WITHOUT
9    them,                                    )       PREJUDICE AS TO CLASS
                                              )       CLAIMS
10
                                              )
11   Defendants.                              )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18

19
                                      Dated this ____________________
                                                  July 20, 2021
20

21

22

23                                    _______________________________
                                      Honorable Judge of the District Court
24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
